Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

This Office-Action acknowledges the Amendment filed on 11/11/2022 and is a response to said Amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6-14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 discloses “the linear drive mechanism of each movable display unit in each movable display unit includes a stationary portion and a movable portion” does not make logical sense. How can “something” (ie: movable display unit) be inside “something” (ie: movable display unit)? Based on specification and what the invention is directed towards, from what the Examiner can discern, it seems like it is supposed to be “each moveable display panel in each set of movable display units”. The Examiner will examine the claim accordingly.
Dependent claims 7-14 inherit the deficiencies of Claim 6 from which they depend; therefore are rejected herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima, US 20070099693 (Nakashima) in view of Jurewicz et al., US 20140259824 (Jurewicz).
Regarding Claim 1. 
Nakashima discloses a electronic gaming system comprising: 
a housing (Fig 5); 
one or more sets of movable display units, each set of movable display units having a plurality of movable display units (Fig 1, 4-5, elem 3L, 3C, 3R. The figure depicts a plurality of reels that can be rotated in which each respective reel has movable display units in the form of three-dimensional members that represent the symbols. Para 13), and each movable display unit including a corresponding display panel (para 13, 15. Each symbol has a corresponding image which can be displayed. The images of the symbols are interpreted as corresponding display panels for the moveable display unit.); 
a plurality of linear drive mechanisms, each linear drive mechanism connected with one of the movable display units and configured to translate the movable display unit connected therewith relative to the housing and along a first axis responsive to receipt of a control signal (Fig 5-6B, elem 304L; para 13, 19. The figures depict a plurality of actuators, elem 304L, that can move the symbols in and out.); and 
a game controller that includes one or more processors and one or more memory devices (Fig 8), wherein: 
the first axes of the movable display units within each set of movable display units are non-parallel to one another (Fig 5. The figure depicts how the axes of each of the movable display units, elem 191-192, are non-parallel since they are situated on a curved surface and and actually converge towards a common point at the center of the reel, elem 3L.), the one or more processors (Fig 8, elem 31), the one or more memory devices (Fig 8, elem 32-32) , the one or more display panels (Fig 8, elem 131), and the linear drive mechanisms are operably connected (Fig 8, elem 304L, 304C, 304R; para 95, 97), and the one or more memory devices store computer-executable instructions for controlling the one or more processors to: 
present a game of chance using graphical content displayed on the display panels (Fig 1-2, para 18. A slot machine is a game of chance in which uses reels that displays the graphical content that is displayed on the display panel, such as the symbol images.), and cause the linear drive mechanisms to be selectively actuated so as to cause the movable display units connected the actuated linear drive mechanisms to translate during presentation of the game of chance in association with an occurrence of one or more events during presentation of the game of chance (Fig 6a-6b; para 99-101. The symbols being actuated is interpreted as the movable display units being connected the actuated linear drive mechanisms that extended/retracted during presentation of the game of chance in association with an occurrence of one or more events during presentation of the game of chance.).  
While Nakashima discloses one or more sets of movable display units, each set of movable display units having a plurality of movable display units (Fig 1, 4-5, elem 3L, 3C, 3R. The figure depicts a plurality of reels that can be rotated in which each respective reel has movable display units in the form of three-dimensional members that represent the symbols. Para 13), and each movable display unit including a corresponding display panel (para 13, 15. Each symbol has a corresponding image which can be displayed. The images of the symbols are interpreted as corresponding display panels for the moveable display unit.), Nakashima failed to disclose wherein each display panel is a multi-pixel panel.
However, Jurewicz teaches of a display device that can comprise a plurality of LEDs and a certain pixel density (para 31-32) that can be comprised of a plurality of modules that can be actuated in a retracted and an extended state (Abstract, Fig 5-7) that can incorporate lighting and movement such that the lighting and movement are configured to catch a viewer's attention (para 23).
Therefore, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to incorporate Jurewicz’s teachings with Nakashima  and provide lighting and movement such that the lighting and movement are configured to catch a viewer's attention as taught by Jurewicz.
To further elaborate on the Examiner’s interpretation, the display panel of Nakashima (para 13, 15. Each symbol has a corresponding image which can be displayed. The images of the symbols are interpreted as corresponding display panels for the moveable display unit.) that can be actuated to retract and extend (Fig 5, 6A-6B) but failed to teach wherein each of those a display panel display panel is a multi-pixel panel. However, by incorporating Jurewicz’s teachings that a display panel can be multi-pixel display panel, as well as having the ability to be retracted and extended and providing lighting, this provides an improvement upon Nakashima’s invention as it will help draw a player’s attention as taught by Jurewicz. 
To elaborate even further, rather than having a symbol that is basically a single shape (Nakashima: Fig 5, elem 192. The symbol depicts looks to be a certain shape but having no contour and is has a flat appearance even when extended), incorporating Jurewicz’s teachings would allow for that same symbol to have multiple structures to give it a better shape and structure (Jurewicz: Fig 1. The figure depicts how an image, such as a bottle symbol, can have contours to it rather than just being extended with a flat surface.). 

Regarding Claim 2. 
Nakashima and Jurewicz further disclose wherein at least one of the display panels is selected from the group consisting of a light-emitting diode (LED) display panel, a micro-LED display panel, an organic LED (OLED) display panel, a plastic OLED (POLED) display panel, and a liquid-crystal display (LCD) panel (Nakashimi: Fig 5. para 15-16. The display panels that represent the symbols can comprise LEDs; Jurewicz: Fig 18-19, para 32-33, 39. Each module can be mounted with LEDs.).  

Regarding Claim 4. 
Nakashima further discloses wherein the first axes for each set of movable display units intersect at a common point (Fig 5. The figure depicts actuators, elem 304L, extending inward from each symbol, elem 191 and 192, that are situated on the outer perimeter of the reel, elem 210, and how those actuators would intersect at a common point within the reel, similar to spokes on a bicycle wheel. The center point of the reel is interpreted as the common point of the first axes for each of the symbols.). 

Regarding Claim 5. 
Nakashima further discloses wherein the display panels of the movable display units in each set are arcuate and have radii that are selected so as to allow the display panels to all be co-radial when the movable display units of that set are placed into a first position (Fig 5-6b, para 13, 17, 19. The figure depicts when the symbols can be in a first position, such as perpendicular to the peripheral face, wherein those symbols would be co-radial about a common center.).  

Regarding Claim 15. 
Nakashima further discloses for each set of movable display units, a corresponding rotatable support structure and a corresponding motor (Fig 4-5, elem 305; para 95, 95. There is a stepping motor for rotating the reels. The cylindrical-shaped rotating member is interpreted as the rotatable support structure.), wherein: 
the rotatable support structures are configured to rotate about a common rotational axis (Fig 4-5; para 95, 97. The reel rotates about the center of the circle that comprises the reel), each rotatable support structure is configured to rotate responsive to rotational input received from the corresponding motor (Fig 4-5; para 95, 97), the movable display units in each set of movable display units are mounted to the corresponding rotatable support structure such that the first axes of those movable display units radiate outward from the common rotational axis (Fig 4-5), and the movable display units in each set of movable display units rotate with the rotatable support structure associated therewith (Fig 5).  

Regarding Claim 19. 
Nakashima further discloses wherein the game of chance is a slot machine game (para 18).  

Regarding Claim 20. 
Nakashima further discloses wherein each movable display unit is caused to show a symbol that is part of an outcome of the game of chance responsive to a play of the game of chance (Fig 2, 6a-6b, para 74, 101. When the reels stop, the actuators expand. This is interpreted as causing the display unit to cause to show a symbol that is part of an outcome of the game of chance responsive to a play of the game of chance.).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima, US 20070099693 (Nakashima) Jurewicz et al., US 20140259824 (Jurewicz) as applied to claim 11, and further in view of Parker, US 5717423.
Regarding Claim 13. 
Nakashima discloses the electronic gaming system of claim 11. While Nakashima discloses each reel strip is associated with movable display units and having openings (Fig 4-5. The figures depict how there openings for movable display units.), Nakashima and Jurewicz failed to disclose movable display units having display panels of the same size and shape, and each opening having a shape that matches the shape of the display panels of the movable display units associated therewith.  
	However, Park discloses of movable display units having display panels of the same size and shape, and each opening having a shape that matches the shape of the display panels of the movable display units associated therewith (Col 3, lines 5-26; Col 14, lines 33-44) because it can help display objects visually and three-dimensionally (Col 2, lines 35-36) as well as act as a sealing system to prevent entry of foreign objects or material such as liquids, dirt, or dust (Col 14, lines 16-24).
	Therefore, it would have been obvious to one of ordinary skill in the art of the invention to incorporate Parker’s teachings with Nakashima and Jurewicz because it can help display objects visually and three-dimensionally as well as act as a sealing system to prevent entry of foreign objects or material such as liquids, dirt, or dust as taught by Parker.
To further elaborate on the Examiner’s interpretation, Nakashima and Jurewicz teachings of a slot game in which display devices (ie: symbols) can be extended and retracted within the reel. However, as depicted in Fig 4-5 of Nakashima, the openings differ in shape and size based on the shape and size of the respective symbols associated with such openings. By incorporating Parker’s teachings in which display devices can have the same shape and size, it can improve upon Nakashima’s and Jurewicz’s invention by creating a sealing system to prevent entry of foreign objects or material such as liquids, dirt, or dust as taught by Parker.

Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima, US 20070099693 (Nakashima) and Jurewicz et al., US 20140259824 (Jurewicz) as applied to claim 1, and further in Schober et al., US 20040209692 (Schober)
Regarding Claim 16. 
Nakashima and Jurewicz disclose the electronic gaming system of claim 1, but failed to disclose wherein: there are a plurality of sets of movable display units, the electronic gaming system includes a plurality of electronic gaming machines that are communicatively connected and that each have at least one of the sets of movable display units, and the one or more memory devices store computer-executable instructions for controlling the one or more processors to cause the movable display units for the plurality of electronic gaming machines to actuate in a coordinated manner.  
	However, discloses of a gaming system that can comprise a plurality of gaming machines, each of which are networked together and can communicate with one another (Fig 3, para 47, 52, 62), wherein such gaming machines can be reel-based slot machines for players to play (para 62) in which there is a host system (Fig 3, elem 50, para 47-48) that makes it possible for a casino to actuate all controllers simultaneously or in a desired sequence so that all gaming machines can be operated in a synchronized manner (para 47, 51).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Schober’s teachings with Nakashima and Jurewicz because it makes it possible for a casino to actuate all controllers simultaneously or in a desired sequence so that all gaming machines can be operated in a synchronized manner as taught by Schober.
	To further elaborate, since Nakashimi and Jurewicz disclose of a reel-based wagering system with a controller for controlling the actuation of the movable display units (Nakashimi: Fig 8),  incorporating Schober’s teachings with Nakashimi and Jurewicz can be interpreted as an improvement upon Nakashima’s and Jurewicz’s invention as it provides for creating a networked wagering game system that can comprise a plurality of similar symbol-actuating gaming machines (as opposed to Nakashima’s stand-alone gaming machine) in which the plurality of gaming machines can be synchronized simultaneously as taught by Schober.

Regarding Claim 17. 
Nakashima and Jurewicz and Schober disclose the electronic gaming system of claim 16, Schober further discloses wherein the coordinated manner involves the movable display units of the electronic gaming machines each being caused to undergo similar movements in synchronicity with one another (para 47, 51. Gaming machines when they can operate in a simultaneous manner is interpreted as capable of undergoing similar movements in synchronicity with one another).  

Regarding Claim 18. 
Nakashima and Jurewicz and Schober disclose the electronic gaming system of claim 16, Schober further discloses wherein the coordinated manner involves the movable display units of the electronic gaming machines being actuated such that it appears that a visual effect moves from one of the electronic gaming machines to another of the electronic gaming machines (para 47, 51. Gaming machines when they can operate in a synchronized manner is interpreted as capable appearing in a way that can create  a visual effect moves from one of the electronic gaming machines to another of the electronic gaming machines).  

Allowable Subject Matter
Claims 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715